Citation Nr: 9921061	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active duty for training from June to December 
1964.  He also had numerous shorter periods of active duty for 
training and inactive duty training with the Army National Guard 
of Wisconsin between 1965 and 1994.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 1996 by the Department of 
Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).  
The Board notes that in his September 1997 substantive appeal 
statement the veteran requested a hearing before a traveling 
Member of the Board.  However, he subsequently withdrew that 
request in a written statement dated in September 1998.  


FINDINGS OF FACT

1.  The veteran has hearing loss and tinnitus which were caused 
by exposure to noise during service.

2.  The veteran has not presented any competent medical opinion 
linking his current headaches to service.

3.  The veteran has not presented any competent medical opinion 
linking his current right shoulder disorder to service.  


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.385 (1998). 

2.  The claim for service connection for headaches is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim for service connection for a right shoulder 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a chronic disorder such as 
arthritis or an organic neurological disorder is manifest to a 
compensable degree within one year after separation from service, 
the disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or injury 
incurred or aggravated while performing inactive duty training.  
See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  Service 
connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected disorder.  
See 38 C.F.R. § 3.310(a) (1998).  This regulation has been 
interpreted by the United States Court of Appeals for Veterans 
Claims (Court) to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In reviewing any claim for VA benefits, the initial question is 
whether the claim is well grounded.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991).  If not, the claim must be denied and there 
is no further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well grounded, 
there must be competent evidence of current disability, of 
incurrence or aggravation of a disease or injury in service, and 
a nexus between the in-service injury or disease and the current 
disability.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

I.  Entitlement To Service Connection For Hearing Loss And 
Tinnitus.

Before service connection may be granted for hearing loss, the 
hearing loss must be of sufficient severity to be considered to 
be a disability under VA regulations.  For the purpose of 
applying the laws administered by the VA, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385 (1998).  

The veteran contends that he developed hearing loss and tinnitus 
as a result of a head injury in service in 1984, and as a result 
of exposure to noise while in tanks.  

The report of an ear examination conducted by the VA in March 
1995 shows that the veteran complained of having decreased 
hearing which was present over the last few years.  He said that 
while in the Army he was in a tank division and was around 
multiple noises.  He said that while in the service from 1965 to 
1977 he did not use any hearing protection.  He also stated that 
at one time he had a perforation of the right eardrum and had 
chronic otorrhea.  He said that this had resolved, but that he 
still had otalgia upon putting things into the right external 
auditory canal.  His subjective complaint was of having trouble 
hearing.  The veteran also reported that he had some problems 
with tinnitus which was of a high frequency.  The examiner stated 
that this was most likely secondary to the veteran's high 
frequency hearing loss.  An audiogram reportedly showed that the 
veteran had a sloping sharp bilateral high frequency 
sensorineural hearing loss which appeared to be cochlear in 
nature.

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
75
85
LEFT
15
15
20
70
79

The average loss in the right ear was 49 decibels, and the 
average loss in the left ear was 44 decibels.  Speech audiometry 
revealed speech recognition ability of 94 percent in the right 
ear and of 94 in the left ear.  The examiner concluded that it 
was most likely that the veteran was suffering from problems 
secondary to noise exposure.  

The Board notes that the findings on the VA examination of March 
1995 were of sufficient severity to meet the requirements of 
38 C.F.R. § 3.385 (1998).  The Board also notes that the evidence 
which is of record does not include any indication that the 
veteran has had exposure to loud noises other than his service as 
a tank crewmember.  In summary, the evidence shows that the 
veteran has hearing loss and tinnitus which were caused by 
exposure to noise during service.  Accordingly, the Board 
concludes that the hearing loss and tinnitus were incurred in 
service.

II.  Entitlement To Service Connection For Headaches.

The veteran contends that he developed headaches as a result of a 
tank accident which occurred in 1964 at Fort Knox, Kentucky.  He 
states that he was knocked unconscious and received a large cut 
on the head.  He says that he experiences severe headaches weekly 
and has a large scar.  The veteran has also alleged that he 
sustained another head injury during active duty training during 
the 1970's.  

A service medical record dated in November 1964 shows that the 
veteran was treated at an emergency room after he struck his head 
inside a tank turret.  He stated that he was not unconscious.  A 
laceration of the scalp was sutured, and he was returned to duty.  
The veteran's service medical records also confirm that he 
sustained an injury to the head in 1974 when he was kicked twice 
by someone wearing combat boots.  

The report of a brain examination conducted by the VA in March 
1995 shows that the veteran gave a history of sustaining a 
lacerating injury to the scalp in 1965 while on training duty 
with the Army National Guard at Fort Knox, Kentucky.  He said 
that he was inside a tank as a machine gunner when it went over a 
cliff and dropped down some 35 feet.  He said that his head was 
struck by the gun sight and this split the helmet that he was 
wearing and cut through his scalp down to the skull.  He believed 
that he was unconscious for a while, but did not know how long.  
He was taken to Ireland Hospital where the wound was cleansed and 
sutured.  He said that he spent two weeks in the hospital.  He 
also recounted an incident in the 1970's in which he was kicked 
in the head by an agitated soldier who was drunk.  He said that 
ever since then, he had recurring headaches, primarily in the 
summertime.  He said that they began at the front part of the 
trauma scar over the anterior scalp, and could last for several 
days.  He said that the headaches were severe and caused him to 
be disabled and distressed.  During cold winter weather, the 
headaches seldom occurred.  

Physical examination of the scalp underlying the anterior portion 
of the veteran's hairline revealed no discernable scar.  However, 
the examiner stated that it was of interest that the hair in the 
area of the old laceration was a different color than the other 
scalp hair.  No tenderness was present.  There was no evidence of 
any cranial nerve damage of pathology, and no other neurological 
findings.  The diagnoses were (1) status post deep laceration of 
the anterior scalp in 1965; and (2) residual periodic headaches 
in the area of the scar.  

The report of a neurological examination conducted by the VA in 
January 1998 shows that the veteran gave a history of having had 
several head traumas in the past.  One instance reportedly 
happened in Fort Knox in 1964 when he had a concussion inside a 
tank.  He reportedly was taken by helicopter to a hospital where 
he had sutures, and was apparently held for up to two weeks in 
the hospital.  He also reported that in 1981 he was involved in 
an auto accident while returning from service in the national 
Guard at Fort McCoy.  A third episode of head trauma reportedly 
occurred in 1995 while serving in the National Guard when he was 
kicked in the head by another soldier.  He stated that the onset 
of his headaches started following that incident.  He said that 
after the injury he was taken home by his sergeant where he laid 
on his couch for three days.  Three weeks later, he noticed the 
headaches which since then had occurred with a frequency of twice 
per week and lasted from five to seven hours.  Following 
examination, the impression was post-traumatic headache.  The 
examiner concluded that a causal relationship existed between the 
reported headache and the events reported by the veteran in March 
1995 when the veteran was kicked in the head.  The examiner 
further concluded that it was not likely that the headache was 
related to the auto accident of 1981 since the complaint of 
headaches had become present only in the last three years.

Although both of the VA medical opinions seem initially to 
support the veteran's claim for service connection for headaches, 
the Board finds that the opinions are flawed because they were 
based on inaccurate histories provided by the veteran.  In this 
regard, the Board notes that the history contained in the March 
1995 examination report of having spent two weeks in the hospital 
following the 1965 injury is directly contradicted by the actual 
treatment record from that injury which shows that the veteran 
was treated with sutures and immediately returned to duty.  
Similarly, the opinion contained in the January 1998 VA 
examination report is similarly flawed because the incident in 
which the veteran was kicked in the head occurred in 1974 rather 
than in 1995.  For these reasons, the opinions do not provide a 
basis for concluding that there is a nexus between current 
headaches and head injuries in service as an opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  The Board may reject a 
medical opinion that is based on a history which is contradicted 
by the veteran's service medical records.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

The fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not sufficient 
to support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, unenhanced 
by any additional medical comment by that 
examiner, does not constitute "competent 
medical evidence"...[and] a bare 
transcription of a lay history is not 
transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional.

In summary, the veteran has not presented any competent medical 
opinion linking his current headaches to service.  Accordingly, 
the Board concludes that the claim for service connection for 
headaches is not well grounded.

III.  Entitlement To Service Connection For A Right Shoulder 
Disorder.

The veteran contends that he developed a right shoulder disorder 
as a result of an injury which he sustained in a tank accident in 
August 1994.  He states that he developed arthritis in the 
shoulder as a result of the injury.  Alternatively, the veteran 
states that he incurred a right shoulder disorder in an auto 
accident in 1981 which he alleges occurred during active duty.  

With respect to the latter contention, the Board notes that the 
evidence shows that the veteran was not on active duty when he 
was involved in an auto accident in 1981.  The Board notes that 
the only active duty for training during 1981 which is listed in 
the veteran's service personnel records is for the period from 
June 11, to June 27.  The Board has noted that the veteran 
presented a copy of a newsletter dated in August 1981 from 
Company A of the 1632 Armor showing that scheduled drill dates 
included October 16-18, 1981, at Fort McCoy.  However, this 
newsletter does not demonstrate that the veteran actually 
performed any such service.  The RO wrote to the veteran in 
October 1998 and requested that he submit verification that he 
performed drill duty on October 17, 1981, such as a leave and 
earnings statement or a copy of a line of duty investigation 
report, but the veteran did not respond.  The Board also notes 
that the veteran has failed to provide specific information 
regarding where he was driving from and to at the time of the 
accident.  Finally, a report of contact shows that the RO 
contacted the National Guard in October 1998 and was told that 
there was no record of service by the veteran on October 17, 
1981.  

The fact that the veteran did not have duty is confirmed by a 
police accident investigation report dated on October 17, 1981, 
which shows that the veteran was involved in an auto accident a 
2:25 p.m. while driving his own personal vehicle on public roads.  
He was accompanied by two members of his family at the time.  The 
report does not contain any mention of military service.  He was 
taken to a county hospital for treatment.  Medical records from 
the hospital show that the injuries included a fracture of the 
fifth and sixth ribs on the left side in the anterolateral arc, 
fracture of the right clavicle, a cerebral concision, and a 
laceration of the right knee.  It was noted that the veteran said 
that it hurt to move his right arm.  Examination revealed that he 
had some deformity and crepitus over the middle portion of the 
right clavicle.   

The only right shoulder injuries which are shown to have occurred 
during active duty for training occurred in 1979 and 1994.  For 
example, the service medical record dated in August 1994 shows 
that the veteran sustained a contusion to the right shoulder when 
he was hit by a tree limb when his tank was backing up.  

The Board has noted that there is an opinion linking a current 
right shoulder disorder to one of the injuries which occurred in 
service.  The report of an examination of the veteran's joints 
conducted by the VA in March 1996 shows that the veteran gave a 
history of initially injuring his right shoulder while on active 
duty for training in May 1979 when he was riding in a tank and a 
tree branch struck the 50 caliber gun mount and broke the mount 
and caused it to strike the veteran in the right shoulder.  He 
said that the shoulder bothered him for a month at that time.  He 
also said that he reinjured the right shoulder while on active 
duty for training in August 1994 when he was standing in the 
hatch of the tank and the tank backed up and caused a tree limb 
to strike him in the shoulder.  The veteran said that he was 
unable to raise his right arm without pain, and was unable to 
push a lawn mower, do household maintenance, or cut firewood.  He 
said that the right shoulder had a sharp pain in the scapular 
area with raising of the right arm, and that his hand fell asleep 
when turning knobs and valves while reaching the arm forward.  He 
said that he was unable to lift more than 25 pounds or carry 
bulky objects.  On examination, there was tenderness of the right 
acromioclavicular joint and of the inferior margin of the 
scapula.  X-rays of the right shoulder demonstrated minor 
degenerative changes.  The diagnoses were (1) status post 
traumatic injury right shoulder, active training with Army 
National Guard 1979 with re-injury 1994 active duty training with 
Army national Guard, Fort McCoy, Wisconsin; (2) degenerative 
changes right shoulder secondary to the trauma stated in #1; and 
(3) limited range of motion with limitations of physical capacity 
for physical work and activities of daily living involving 
veteran's dominant right upper extremity secondary to the above.  

The foregoing medical opinion, however, was rendered without 
knowledge of the injury which the veteran sustained in 1981 in an 
auto accident which occurred off duty.  As was noted above, an 
opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

Moreover, an opinion rendered in May 1996 by a VA physician who 
had knowledge of the 1981 accident concluded that the 
degenerative changes in the right shoulder were more likely to 
have been caused by the 1981 fractured collar bone rather than 
the 1994 muscle contusion.

Similarly, the report of an examination of the veteran's joints 
conducted by the VA in January 1998 shows that the examiner 
concluded that the veteran had decreased range of motion of the 
right shoulder which was not related to service but seemed 
instead to be related to the right clavicle fracture which 
occurred in October 1981 during nonservice-connected activity.

Although the veteran has expressed his own opinion that his 
current shoulder problems are related to an incident in service, 
the Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical knowledge, 
such as a diagnosis or an opinion as to the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the veteran 
presents only lay testimony by persons not competent to offer 
medical opinions.

In summary, the veteran has not presented any competent medical 
opinion linking his current right shoulder disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection for a right shoulder disorder is not well grounded.   


ORDER

1.  Service connection for hearing loss and tinnitus is granted.

2.  Service connection for headaches is denied.

3.  Service connection for a right shoulder disorder is denied.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

